91 F.3d 132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman L. MOODY, Plaintiff--Appellant,v.Ronald J. ANGELONE, Director;  George Allen, Governor;  JohnJabe, Warden;  Jerry Kilgore, Director, PublicSafety, Defendants--Appellees.
No. 96-6733.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.
Herman L. Moody, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint.  The district court dismissed the case without prejudice when Appellant failed to comply with the filing fee order.  Finding no reversible error, we grant leave to proceed in forma pauperis and affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED